People v Ramirez (2020 NY Slip Op 05825)





People v Ramirez


2020 NY Slip Op 05825


Decided on October 15, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 15, 2020

Before: Friedman, J.P., Manzanet-Daniels, Kern, Moulton, JJ. 


Ind No. 2609/18, 2609/18 Appeal No. 12085-12086 Case No. 2019-3538, 2019-3222 

[*1]The People of the State of New York, Respondent,
vJuan Ramirez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diana Wang of counsel), for respondent.
Darcel D. Clark, District Attorney, Bronx (Robert Myers of counsel), for respondent.

Appeals having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Guy H. Mitchell, J.), rendered February 28, 2019; judgment of the Supreme Court, Bronx County (George R. Villegas, J.), rendered January 23, 2019,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 15, 2020
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate Division,
First Department.